Citation Nr: 18100149
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-15 279
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The appeal as to the issue of entitlement to service connection for right ear hearing loss is dismissed.  
FINDING OF FACT
Prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to service connection for right ear hearing loss.
CONCLUSION OF LAW
The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty for training from June 1995 to August 1995, and on active duty from January 2010 to December 2010, to include service in Afghanistan.  
In an October 2017 statement, the Veteran indicated that he was satisfied with his current disability ratings and wished to withdraw his appeal.  Under 38 U.S.C. § 7105, the Board of Veterans Appeals (Board) may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

